NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



EDDY MIDYETT,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D16-5241
                                   )
MANGROVES BAR AND GRILL, INC.,     )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 6, 2018.

Appeal from the Circuit Court for
Hillsborough County; Paul L. Huey, Judge.

Stephen H. Haskins and James L.
Magazine of Law Offices of
Lucas/Magazine, New Port Richey, for
Appellant.

Alexandra Valdes of Cole, Scott & Kissane,
P.A., Miami, for Appellee.



PER CURIAM.


              Affirmed.


KELLY, VILLANTI, and KHOUZAM, JJ., Concur.